
	
		II
		109th CONGRESS
		2d Session
		S. 3712
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2006
			Mr. DeWine introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To redesignate the Dayton Aviation Heritage National
		  Historical Park in the State of Ohio as the Dayton Wright
		  Brothers-Dunbar National Historical Park, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dayton Wright Brothers-Dunbar National
			 Historical Park Designation Act.
		2.Dayton wright
			 brothers-dunbar national historical park
			(a)Redesignation
				(1)In
			 generalSection 101(a) of the Dayton Aviation Heritage
			 Preservation Act of 1992 (16 U.S.C. 410ww(a)) is amended by striking
			 Dayton Aviation Heritage and inserting Dayton Wright
			 Brothers-Dunbar.
				(2)Conforming
			 amendmentsThe Dayton Aviation Heritage Preservation Act of 1992
			 is amended—
					(A)in section 1 (16
			 U.S.C. 410ww note; Public Law 102–419), by striking Dayton Aviation
			 Heritage and inserting Dayton Wright
			 Brothers-Dunbar;
					(B)in the heading for
			 title I (16 U.S.C. prec. 410ww), by striking Dayton Aviation Heritage and
			 inserting Dayton Wright
			 Brothers-Dunbar; and
					(C)in the heading
			 for section 101 (16 U.S.C. 410ww), by striking Dayton Aviation Heritage
			 and inserting Dayton Wright
			 Brothers-Dunbar.
					(3)ReferencesAny
			 reference in any law, map, regulation, document, record, or other official
			 paper of the United States to the Dayton Aviation Heritage National
			 Historical Park shall be considered to be a reference to the
			 Dayton Wright Brothers-Dunbar National Historical Park.
				(b)GrantsSection 108 of the Dayton Aviation Heritage
			 Preservation Act of 1992 (16 U.S.C. 410ww–7) is amended—
				(1)by redesginating subsection (b) as
			 subsection (c); and
				(2)by inserting after subsection (a) the
			 following:
					
						(b)GrantsSubject
				to the availability of appropriations, the Secretary may provide to public and
				private organizations grants for the preservation, development, use, and
				interpretation of properties within the boundaries of the
				park.
						.
				
